DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. Claims 1, 5-7, 9-11, 13-16, and 18-20 have been amended.  No new claims have been added.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 11, and 16 are directed to an information processing method performed at a mobile terminal, a mobile terminal, and a non-transitory computer readable storage medium in connection with a mobile terminal comprising: receiving a skill casting request of the first virtual object sent by the first client, the skill casting request being used for requesting to cast a first skill; determining a quantity of virtual objects within a field of view of the first virtual object in a virtual scene; randomly selecting a plurality of target virtual objects from the virtual objects within the field of view if the quantity of virtual objects within the field of view is greater than a predetermined threshold; obtaining a first broadcast notification generated in response to the skill casting request, and sending the first broadcast notification to a second client corresponding to a target virtual object among the plurality of target virtual objects, the first broadcast notification being used for instructing the second client to present an action of casting the first skill by the first virtual object. 
More specifically, regarding independent Claims 1, 11, and 16, none of the cited prior art discloses or teaches sending a second effect broadcast notification to only each affected client 
The closets prior art of record, Seok et al. (US 2016/0129345 A1) discloses an information processing method performed at a mobile terminal to process a skill casting request by selecting a target virtual object from the virtual objects and selectively casting the skill to a plurality of virtual objects based upon a selected order and within a predetermined threshold (see Seok, 0079-0082, 0091-0092, 0099).  However, the prior art of record does not fairly teach or suggest “sending a second effect broadcast notification to only each affected client corresponding to a responsive one of the second plurality of target virtual objects, the second effect broadcast notification indicating that the target virtual object corresponding to the affected client has been injured by the first skill in combination with limitations recited in claims 1, 11, and 16. Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 11, and 16 (along with their respective dependent Claims 2-10, 12-15, and 17-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715